The provisions of the freeholders' charter on the subject of public health concerns "municipal affairs." In fact, it would be a strange thing for a city government not to be clothed with power to deal with matters relating to the health of its inhabitants. By general law of this state for the government of cities not organized under special or freeholders' charters, power is conferred upon the common council of every such city "to establish a board of health to prevent the introduction and spread of disease." (Pol. Code, sec. 4408, subd. 18.) It is quite true that the preservation of health concerns the whole state as well as the *Page 420 
city. In such matters it may be found necessary for the state, by general laws operating outside as well as in cities, to provide against the spread of contagious diseases and like matters. The state board of health, organized under the provisions of the Political Code, has jurisdiction coextensive with the bay and harbor of San Francisco, and the quarantine grounds for the same are located at Sausalito, in Marin County. (Pol. Code, sec. 3004.)
I can see no reason, therefore, why the charter provisions are not valid, and if there be any laws inconsistent therewith, they are, by the plain terms of the constitution, to that extent superseded.